 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      EDDIE TATE,
                                                               NO. C18-0141RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER GRANTING MOTION TO
                                                               SEAL
11
      TRE SMITH, et al.,

12
                           Defendants.

13

14
            On November 1, 2019, defendants filed a “Stipulated Motion to Seal” a reply
15

16   memorandum in the above-captioned matter. Dkt. # 45. Although the underlying motion to

17   exclude the expert opinion of Dr. Charles Pilcher was filed under seal because it contains
18   confidential medical information regarding plaintiff’s physicians, medications, office visits, and
19
     injuries (Dkt. # 22 at 3), plaintiff made no effort to protect the medical records and information
20
     submitted in and with his response (including Dr. Pilcher’s expert report, his deposition
21
     testimony, and plaintiff’s medical records) (Dkt. # 43 and # 44). Defendants have now moved to
22

23   file their reply under seal because medical records and information are generally considered

24   confidential and because plaintiff’s counsel directed them to file the reply under seal. Dkt. # 45
25   at 3; Dkt. # 46-1.
26
            “There is a strong presumption of public access to the court’s files” (LCR 5(g)), and
27

28   ORDER GRANTING MOTION TO SEAL - 1
 1   neither party has shown “that compelling reasons supported by specific factual findings
 2   outweigh the general history of access and the public policies favoring disclosure.” Pintos v.
 3
     Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (internal quotation marks and alterations
 4
     omitted).1 Nevertheless, the Court notes that medical records are deemed confidential under the
 5

 6   Health Insurance Portability and Accountability Act of 1996. Although plaintiff has complicated

 7   the balance of the relevant factors by publishing medical information and records in opposition
 8   to the motion to exclude, the Court finds that the need to protect plaintiff’s medical information
 9
     outweighs the public’s interest in disclosure at this stage of the litigation and will both grant
10
     defendants’ motion to seal and sua sponte limit access to the information plaintiff filed.
11

12

13          For all of the foregoing reasons, defendants’ motion to seal (Dkt. # 45) is GRANTED:

14   Dkt. # 49 and Dkt. # 50 will remain under seal. In addition, the Clerk of Court is directed to seal
15   Dkt. # 44-1, Dkt. # 44-2, and Dkt. # 44-3. Plaintiff may, within fourteen days of the date of this
16
     Order, file a redacted version of his response memorandum (Dkt. # 43) for public consideration,
17
     in which case the unredacted version will be sealed.
18

19

20          Dated this 27th day of November, 2019.

21                                                A
                                                  Robert S. Lasnik
22                                                United States District Judge
23

24
            1
               The “compelling reason” standard applies to both dispositive and non-dispositive motions that
25
     relate to the merits of the case - including motions for preliminary injunction and motions in limine - in
26   order to “ensur[e] the public’s understanding of the judicial process and of significant public events.”
     Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1098-99 (9th Cir. 2016) (quoting Kamakana
27   v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)).
28   ORDER GRANTING MOTION TO SEAL - 2
